                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

SOUMAORO MOUSSA,                       §
A# 213 473 751,                        §
                                       §
                     Petitioner,       §
                                       §
V.                                     §                                     CIVIL NO. SA-20-CA-0672-FB
                                       §
ANDREW HURON, Officer in Charge,       §
at South Texas Processing Center;      §
JOSE M. CORREA, SR.,1 Field Operations §
Director, ICE DRO; MATTHEW T.          §
ALBENCE, Acting Director of ICE DRO; §
THOMAS S. WINKOWSKI, Assistant         §
Secretary of ICE; and CHAD WOLF,       §
Acting Secretary of the Department of  §
Homeland Security,                     §
                                       §
                     Respondents.      §

                                           ORDER OF DISMISSAL

       Before the Court is the 28 U.S.C. § 2241 Habeas Corpus Petition filed by Soumaoro Moussa

("Petitioner"), who challenges his detention pending removal by the Bureau of Immigration and

Customs Enforcement ("ICE"). (ECF No. 1). On June 9, 2020, Respondents filed a Motion to

Dismiss, stating that Petitioner was subject to removal pursuant to 28 U.S.C. § 1252. (ECF No. 9).

On July 31, 2020, Respondents filed a Supplement to their Motion to Dismiss, stating that on July

21, 2020, Petitioner was, in fact, removed from the United States. (ECF No. 10).

       A case is moot "when the issues presented are no longer ‘live' or the parties lack a legally

cognizable interest in the outcome." U.S. Parole Comm'n v. Geraghty, 445 U.S. 388, 396 (1980)

(internal citation omitted). A federal court has jurisdiction to issue a writ of habeas corpus only if



       1
           The Court substitutes Jose M. Correa, Sr. in place of Daniel Bible as Field Office Director.
the petitioner is "in custody." See 28 U.S.C. § 2241. While physical detention is not required for a

petitioner to meet the custody requirement and obtain habeas relief, Rumsfeld v. Padilla, 542 U.S.

426, 437 (2004), before a court can exercise habeas jurisdiction over a petitioner no longer in

custody, "the petitioner must demonstrate that . . . his subsequent release has not rendered the

petition moot, i.e., that he continues to present a case or controversy under Article III, § 2 of the

Constitution." Zalawadia v. Ashcroft, 371 F.3d 292, 296 (5th Cir. 2004). "The petitioner presents

an Article III controversy when he demonstrates ‘some concrete and continuing injury other than the

now-ended [detention] -- a ‘collateral consequence of the conviction.'" Id. at 297 (quoting Spencer

v. Kemna, 523 U.S. 1, 7 (1998)).

       In the present case, Petitioner failed to respond to the Motion to Dismiss and has not

otherwise demonstrated that he continues to present a case or controversy under Article III, § 2 of

the Constitution. See Zalawadia, 371 F.3d at 296. Accordingly, Respondents' Motion to Dismiss

(ECF No. 9) is GRANTED and Petitioner's 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1)

is DISMISSED WITHOUT PREJUDICE AS MOOT.

       It is so ORDERED.

       SIGNED this 6th day of August, 2020.


                                     _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
